Citation Nr: 0306815	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  97-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as a residual of exposure to fluorocarbons during service.

2.  Entitlement to service connection for a heart disorder, 
claimed as a residual of exposure to fluorocarbons during 
service.

3.  Entitlement to service connection for a lung disorder, to 
include emphysema, claimed as a residual of exposure to 
fluorocarbons during service.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from May 1956 
to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1994 and March 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In June 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002). 

In June 2000, the Board rendered a decision on the veteran's 
claim.  In May 2001 the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case.  The 
Board undertook additional development of the veteran's 
claim, and now proceeds with its review of the appeal.  



FINDINGS OF FACT


1.  VA RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service medical records and service 
personnel records have been destroyed by fire and are 
unavailable.  

3.  There is competent medical evidence which reveals current 
diagnoses of chronic obstructive pulmonary disease (COPD), a 
lung mass, nonspecific headaches, and hypertension.  

4.  The competent medical evidence of record relates the 
veteran's lung disorders and hypertension to a long history 
of smoking.  

5.  There is no medical evidence that relates any of the 
veteran's current disorders to fluorocarbon exposure during 
service.  

6.  There is no medical evidence that relates any of the 
veteran's current disorders to asbestos exposure during 
service.

7.  The veteran did not engaged in combat with the enemy.

8.  The veteran's own statements regarding the occurrence of 
stressors in service are not credible and/or consistent with 
the circumstances or conditions of service.

10.  The current medical evidence of record reveals that the 
veteran does not have post traumatic stress disorder.  




CONCLUSIONS OF LAW


1.  Headaches, and a heart disorder, claimed as residuals of 
exposure to fluorocarbons, were not incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  A lung disorder, claimed as a residual of exposure to 
fluorocarbons during service and/or asbestos exposure during 
service, was not incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  

3.  Post traumatic stress disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1131; 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claims in a letters May and August 
2002.  These letters informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Medical examinations and 
opinions were solicited and obtained by the Board with 
respect to the issues under consideration.  Accordingly, the 
Board can issue a final decision because all notice and duty 
to assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2002).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As a preliminary matter the Board notes that the RO has 
attempted to obtain the veteran's service medical records.  
In September 1994 the National Personnel Record Center (NPRC) 
replied to the RO and indicated that the veteran's service 
medical records had been destroyed by fire.  The RO 
subsequently tried to obtain the veteran's service personnel 
records and was informed the these records were destroyed by 
fire and that the file could not be reconstructed.  VA has a 
heightened obligation to search for alternate medical records 
when service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  All attempts to retrieve 
the veteran's service records from NPRC have resulted in 
reports that they have been destroyed by fire and are 
unavailable and cannot be reconstructed.  

The only evidence related to the veteran's active military 
service that VA has been able to obtain is confirmation that 
the veteran served in the Air Force from May 1956 to July 
1963 and that he was discharged under other than dishonorable 
conditions.  

A.  Heart, and Headaches

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002).  

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  


The veteran claims that he was exposed to fluorocarbons 
during service and that this caused him to develop headaches, 
and a heart disorder.  He claims that during service his 
military specialty was as a heating and refrigeration repair 
specialist and that he was exposed to fluorocarbons such as 
Freon while repairing and servicing the refrigeration 
equipment.  As noted above, there are no service department 
records available.  The Board is unable to confirm what the 
veteran's military specialty was.  However, the Board will 
accept as true the veteran's assertions that he was a heating 
and refrigeration repair specialist during service and that 
he was exposed to fluorocarbons such as Freon at that time.  

To support his claim the veteran submitted excerpts from 
various texts under a cover sheet titled "Patty's Industrial 
Hygiene and Toxicology."  However, review of the typeface 
and printing of the evidence submitted reveals that this 
information came from at least three different sources.  The 
veteran appears to assert that this evidence links his in-
service fluorocarbon exposure to his claimed medical 
disabilities.  However, the best summary of this information 
is contained in the excerpts themselves that state that it 
"is certain that most fluorocarbons are potentially toxic to 
the cardiovascular and bronchopulmonary systems."  However, 
this text then notes that "additional investigation is 
required to establish causal relationship between 
fluorocarbons and cardiovascular and bronchopulmonary 
diseases among exposed workers."  

The veteran also submitted a November 1995 letter from the 
Environmental Protection Agency (EPA).  This letter was in 
response to a specific request from the veteran and states in 
part that his "symptoms of headaches, irritated throat and 
nose, and difficulty breathing is a likely occurrence 
following exposure to [fluorocarbon] . . .  Continued chronic 
exposures to [fluorocarbons] . . . may lead to asthma, 
emphysema or other breathing difficulty."  This letter 
specifically refers to the veteran's alleged in-service 
exposure.  However, we note that the veteran has indicated a 
work history subsequent to service showing refrigeration 
work.  We note that this post-service history of exposure was 
absent from the exposure information provided to EPA.  

The RO obtained a large volume of private medical evidence.  
This evidence dates from approximately 1987 and shows 
treatment for breathing difficulty.  A May 1987 letter from 
Dr. Kohn, a private physician, notes that the veteran had a 
history of "recurrent symptoms of asthma beginning in 
1978."  This letter goes on to state that "physical agents 
which worsen him include exposures to perfumes, hair sprays, 
aerosols, fresh cut grass, weeds, weather changes, hot 
weather, wind, exercise, and excitement."  This letter notes 
that the veteran was a smoker and that he continued to smoke.  
The environmental history was concerned with the veteran's 
current living conditions and there is no mention of any 
fluorocarbon exposure.  Moreover, allergy skin testing was 
conducted with some tests yielding positive results.  The 
diagnosis was allergic rhinitis and allergic asthma.

Dr. Kohn's contemporaneous treatment records from 1987 and 
1988 are also of record.  These treatment records reveal 
diagnoses of asthma and chronic obstructive pulmonary disease 
(COPD).  These records also indicate a long history of 
smoking and appear to link the veteran's respiratory problems 
to his smoking because smoking cessation is mentioned several 
times as a treatment.  A May 1988 treatment record is 
particularly interesting.  The medical history notes indicate 
"Hosp. Kaiser 7 yrs ago - asthma.  Smokes 1 pack day since 
age 12.  Asthma since 1979.  Abdominal surgery perf. 
Intestine 1971."  In an October 1994 statement the veteran 
specifically referred to this record and stated "also please 
see Dr. Kohn's history reports to the left which states 
Kaiser Hospital 7 years ago for asthma - this puts it at 
approximately 1971."  As noted in the direct quotation from 
the medical treatment record in question, the record does not 
say what the veteran asserts it says.  The Board is unclear 
as to whether the veteran simply was mistaken in his reading 
of the record or providing his own favorable interpretation.

In November 1998 a VA examination of the veteran was 
conducted.  The veteran reported a "constant tension type 
headache on the right side of his head."  He reported 
shortness of breath with anxiety, but did not associate the 
dyspnea with exertion.  "He states he is able to walk in the 
woods without shortness of breath, however, he does state 
that he takes two inhalers on an irregular basis.  He also 
continues to smoke actively at least two to three packs per 
day.  On review of the patient's C-file showed that his main 
complaints are headaches, dyspnea, emphysema, and a vague 
history of heart disease.  When asked about any complaints of 
chest pain, he denied these."  Physical examination revealed 
a blood pressure of 162/90.  The examining physician noted 
that some wheezes were present on forced expiration.  
Pulmonary function tests were conducted along with an 
electrocardiogram.  The diagnosis was "vague history of 
tension headache on the right side.  Complaints of dyspnea 
with anxiety.  Moderate COPD  . . .  Vague history of heart 
disease with a normal EKG.  Hypertension on today's 
examination despite medical therapy.  Tobacco abuse, 
continued."  The examining physician's opinion was that 
"the patient's emphysema and heart condition and headaches 
are the result of his significant tobacco abuse and continued 
tobacco use.  His complaints are in no way related to alleged 
exposure to fluorocarbons over 30 years ago."  

In June 1998 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he was exposed to fluorocarbons during service 
and that he had difficulty breathing and headaches as a 
result.  He stated that he had received medical treatment for 
the headaches and dyspnea during service.  The veteran also 
testified that he began smoking during service.  The Board 
notes that this testimony is countered by the medical history 
that the veteran provided independently to his private 
physician, which indicated that he had smoked since the age 
of 12.  

The Board obtained the veteran's VA medical treatment 
records.  While these records primarily show treatment for 
pulmonary and psychiatric disorders, there are diagnoses of 
hypertension and migraine headaches contained in some of the 
records.  

In September 2002 and January 2003 the most recent VA medical 
examinations of the veteran were conducted.  The examining 
physicians indicated that the veteran had a current diagnosis 
of hypertension which was controlled by medication and non-
specific headaches.  In the January 1993 general medical 
examination report, the examining physician indicated that 
the veteran's headaches and hypertension were not related to 
any fluorocarbon exposure during active service.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran was exposed to fluorocarbons 
during service; (2) whether he has a current disability; and, 
if so, (3) whether the current disability is etiologically 
related to said chemical exposure during service.  Because 
the veteran's service records are destroyed, the Board 
accepts as fact that the veteran was exposed to fluorocarbons 
during service.  The medical evidence of record reveals that 
the veteran has a diagnosis of hypertension.  However, the 
Board has reviewed all of the evidence of record and there is 
not evidence of any diagnosis of hypertension within a year 
of service.  The competent medical evidence of record also 
reveals vague diagnosis of headaches and a vague history of 
headaches and heart disease.  However, even assuming that the 
veteran has such disabilities currently, the veteran has 
presented no evidence linking his disabilities to 
fluorocarbon exposure during service.  The medical text and 
EPA letter refer to possible connections.  However, several 
physicians have reviewed all of this medical evidence and 
stated that the veteran's claimed disabilities are unrelated 
to any fluorocarbon exposure during service.  As such, a 
preponderance of the evidence is against the veteran's claims 
for service connection for headaches and a heart disorder as 
residuals of exposure to fluorocarbons during service.

B  Lung Disorder

The veteran claims that he was exposed to fluorocarbons 
during service and that this caused him to develop a lung 
disorder.  He claims that during service his military 
specialty was as a heating and refrigeration repair 
specialist and that he was exposed to fluorocarbons such as 
Freon while repairing and servicing the refrigeration 
equipment.  In the alternative, the veteran claims that he 
was exposed to asbestos during military service and that this 
is the cause of his current lung disorder.  As noted above, 
there are no service department records available.  The Board 
is unable to confirm what the veteran's military specialty 
was.  However, the Board will accept as true the veteran's 
assertions that he was a heating and refrigeration repair 
specialist during service and that he was exposed to 
fluorocarbons such as Freon at that time.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA manual ADMIN21 [hereinafter "M21-1"].  

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

To support his claim the veteran submitted excerpts from 
various texts under a cover sheet titled "Patty's Industrial 
Hygiene and Toxicology."  However, review of the typeface 
and printing of the evidence submitted reveals that this 
information came from at least three different sources.  The 
veteran appears to assert that this evidence links his in-
service fluorocarbon exposure to his claimed medical 
disabilities.  However, the best summary of this information 
is contained in the excerpts themselves that state that it 
"is certain that most fluorocarbons are potentially toxic to 
the cardiovascular and bronchopulmonary systems."  However, 
this text then notes that "additional investigation is 
required to establish causal relationship between 
fluorocarbons and cardiovascular and bronchopulmonary 
diseases among exposed workers."  

The veteran also submitted a November 1995 letter from the 
Environmental Protection Agency (EPA).  This letter was in 
response to a specific request from the veteran and states in 
part that his "symptoms of headaches, irritated throat and 
nose, and difficulty breathing is a likely occurrence 
following exposure to [fluorocarbon] . . .  Continued chronic 
exposures to [fluorocarbons] . . . may lead to asthma, 
emphysema or other breathing difficulty."  This letter 
specifically refers to the veteran's alleged in-service 
exposure.  However, we note that the veteran has indicated a 
work history subsequent to service showing refrigeration 
work.  We note that this post-service history of exposure was 
absent from the exposure information provided to EPA.  

The RO obtained a large volume of private medical evidence.  
This evidence dates from approximately 1987 and shows 
treatment for breathing difficulty.  A May 1987 letter from 
Dr. Kohn, a private physician, notes that the veteran had a 
history of "recurrent symptoms of asthma beginning in 
1978."  This letter goes on to state that "physical agents 
which worsen him include exposures to perfumes, hair sprays, 
aerosols, fresh cut grass, weeds, weather changes, hot 
weather, wind, exercise, and excitement."  This letter notes 
that the veteran was a smoker and that he continued to smoke.  
The environmental history was concerned with the veteran's 
current living conditions and there is no mention of any 
fluorocarbon exposure.  Moreover, allergy skin testing was 
conducted with some tests yielding positive results.  The 
diagnosis was allergic rhinitis and allergic asthma.  Dr. 
Kohn's contemporaneous treatment records from 1987 and 1988 
are also of record.  These treatment records reveal diagnoses 
of asthma and chronic obstructive pulmonary disease (COPD).  
These records also indicate a long history of smoking and 
appear to link the veteran's respiratory problems to his 
smoking because smoking cessation is mentioned several times 
as a treatment.  A May 1988 treatment record is particularly 
interesting.  The medical history notes indicate "Hosp. 
Kaiser 7 yrs ago - asthma.  Smokes 1 pack day since age 12.  
Asthma since 1979.  Abdominal surgery perf. Intestine 1971."  
In an October 1994 statement the veteran specifically 
referred to this record and stated "also please see Dr. 
Kohn's history reports to the left which states Kaiser 
Hospital 7 years ago for asthma - this puts it at 
approximately 1971."  As noted in the direct quotation from 
the medical treatment record in question, the record does not 
say what the veteran asserts it says.  The Board is unclear 
as to whether the veteran simply was mistaken in his reading 
of the record or providing his own favorable interpretation.

In November 1998 a VA examination of the veteran was 
conducted.  He reported shortness of breath with anxiety, but 
did not associate the dyspnea with exertion.  "He states he 
is able to walk in the woods without shortness of breath, 
however, he does state that he takes two inhalers on an 
irregular basis.  He also continues to smoke actively at 
least two to three packs per day.  On review of the patient's 
C-file showed that his main complaints are headaches, 
dyspnea, emphysema, and a vague history of heart disease.  
When asked about any complaints of chest pain, he denied 
these."  Physical examination revealed a blood pressure of 
162/90.  The examining physician noted that some wheezes were 
present on forced expiration.  Pulmonary function tests were 
conducted along with an electrocardiogram.  The diagnosis was 
"vague history of tension headache on the right side.  
Complaints of dyspnea with anxiety.  Moderate COPD  . . .  
Vague history of heart disease with a normal EKG.  
Hypertension on today's examination despite medical therapy.  
Tobacco abuse, continued."  The examining physician's 
opinion was that "the patient's emphysema and heart 
condition and headaches are the result of his significant 
tobacco abuse and continued tobacco use.  His complaints are 
in no way related to alleged exposure to fluorocarbons over 
30 years ago."  

In June 1998 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he was exposed to fluorocarbons during service 
and that he had difficulty breathing and headaches as a 
result.  He stated that he had received medical treatment for 
the headaches and dyspnea during service.  The veteran also 
testified that he began smoking during service.  The Board 
notes that this testimony is countered by the medical history 
that the veteran provided independently to his private 
physician, which indicated that he had smoked since the age 
of 12.  

A September 2001 private chest x-ray report indicate that the 
veteran had left pleural thickening and interstitial lung 
opacities which were compatible with asbestos exposure.  
However, the Board notes that this report does not indicate 
what the veteran's history of asbestos exposure is. 

A private medical record dated November 2001 revealed that a 
May 2001 chest x-ray identified a nodule in the veteran's 
right upper lung lobe.  This report noted a history of 
smoking since the age of 17.  The diagnosis was right lung 
mass and COPD.  

In February 2002 CT examination of the veteran's chest was 
conducted.  The report indicated that the veteran had a right 
lung mass and pleural thickening of the left lung base.  

The veteran's private physician, Dr. Mitchell sent in two 
letters.  One, undated, letter indicates that the veteran has 
a lung mass which is presumed to be cancer.  The veteran had 
CT scans done, but had refused further work-up and biopsy.  
The second letter dated in May 2002 indicated that the 
veteran's "breathing problems is [sic] due to previous 
asbestos exposure."  However, the Board again notes that the 
physician did not indicate what the veteran's history of 
asbestos exposure was.  

In September 2002 and January 2003 VA examinations of the 
veteran were conducted.  The diagnosis was that the veteran 
developed COPD and the lung mass "secondary to smoking 
rather than asbestos."  The physician also indicted that the 
veteran's lung disabilities were also not related to 
fluorocarbon exposure.  

The preponderance of the evidence is against the veteran's 
claim.  The evidence of reveals that the veteran has COPD and 
a lung mass.  The veteran has refused further biopsy or 
evaluation of the lung mass.  The veteran asserts that he was 
exposed to asbestos during military service only.  However, 
in February 2003 the veteran submitted an employment 
statement that indicated he worked in a shipyard before 
service and in the plumbing and heating fields after service.  
The one private medical opinion of record which relates the 
veteran's lung disorders to asbestos exposure does not 
indicate where and when the exposure occurred.  The VA 
medical evidence of record specifically indicates that the 
veteran's lung disorders are the result of his smoking and 
are not the result of any alleged asbestos exposure or 
fluorocarbon exposure during service.  

C.  Post Traumatic Stress Disorder

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The United States Court of Veterans Appeals (Court) has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed in-service stressor actually 
occurred is required for him to prevail.  See Cohen v. Brown, 
10 Vet. App. 128, (1997); Moreau, 9 Vet. App. at 394-95; 
Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

The Court has held that a claimed stressor need not be 
confirmed in every detail.  Souzzi v. Brown, 10 Vet App 307, 
331 (1997).  The supporting evidence need only imply that the 
veteran was personally exposed to the stressor.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002);

The veteran claims that he incurred PTSD as a result of 
military service.  Again we note that the veteran's service 
department records have been destroyed and are unavailable.  

The RO has obtained VA psychiatric treatment records dating 
from approximately 1994.  Initial diagnosis of the veteran's 
psychiatric condition was depression and attention deficit 
hyperactive disorder.  By approximately 1996 the veteran's 
diagnosis included a diagnosis of post traumatic stress 
disorder (PTSD).  This diagnosis is supported by 
psychological testing results.  However, it is interesting to 
note that all of the diagnoses of PTSD of record completely 
fail to indicate what, if any, stressors caused the disorder.  
In fact, a June 1998 VA discharge summary indicates a 
diagnosis of PTSD and states "stressor: not determined."  

The key difficulty with the veteran's claim is the lack of 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).

The veteran has already indicted that he served in the Air 
Force with a military specialty as a heating and 
refrigeration repair specialist.  The Board accepts this as 
fact.  The veteran states that he was assigned to the 623rd 
Aircraft Control and Warning Squadron.  In February 1997 he 
submitted a statement detailing his alleged stressors.  The 
stressors he alleges are:  being put on guard duty overseas 
in the area of Okinawa; being present during typhoons and 
earthquakes; being reprimanded by his supervisors; going AWOL 
when his leave was denied; visiting the morgue of a stateside 
base; being brought to court martial for drug usage; and 
being incarcerated subsequent to service.   

The veteran obtained information related to the 623rd 
Aircraft Control and Warning Squadron directly from the Air 
Force.  This information confirms that this unit was 
stationed in the Okinawa area.  However, there is no 
confirmation of the stressors alleged by the veteran.  The RO 
attempted to verify the stressors alleged by the veteran.  In 
October 1999 the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)(formerly the U.S. Army & Joint 
Services Environmental Support Group (ESG)) replied.  The 
reply indicated that the historical records of the 623rd 
Aircraft Control and Warning Squadron had been reviewed and 
that the incidents describe by the veteran could not be 
verified.  

At this point the Board notes that the veteran has never 
alleged that he was in combat and none of the stressors he 
alleges are combat related.  As such, the Board finds as fact 
that the veteran did not engage in combat with the enemy.  
Moreover, many of the incidents that the veteran alleges to 
be stressors are instances of his misconduct such as going 
AWOL or using drugs.  A review of the veteran's statement 
really reveals only two potential in-service stressors, which 
are being stationed on an island in the Pacific during 
typhoons and/or earthquakes.  However, the veteran has not 
provided any dates for such incidents and the alleged 
stressors have not been verified.  The Board finds that these 
incidents do not constitute a "combat" stressor .  
38 U.S.C.A. § 1154(b) (West 2002).  Therefore, the Board 
concludes that the relaxed evidentiary standards of section 
1154(b) do not apply to this incident, and the Board will not 
find as fact that the alleged incidents actually occurred for 
service connection purposes since the veteran has not 
provided any credible supporting evidence to corroborate the 
occurrence of the event.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  (noting that if claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence"); 38 C.F.R. § 3.304(f) (2002).

In September 2002 a VA psychiatric examination of the veteran 
was conducted.  The examination was specifically conducted 
with an emphasis of the criteria for PTSD.  The Board notes 
that the examining physician did not have access to, or 
review the veteran's claims file.  However, the Board's 
instructions to the examiner were that VA was unable to 
corroborate any of the stressors alleged by the veteran and 
that the veteran's past history of alleged stressors was 
vague.  The examination request then asked the examiner to 
indicate if any of the stressors reported by the veteran 
would support a diagnosis of PTSD.  The examination report 
was very detailed.  In the report the examiner specified that 
the veteran was very vague in his reporting of his 
psychiatric symptoms, psychiatric treatment history, and his 
alleged stressors.  After a full examination, the diagnosis 
was "opiate abuse versus opiate dependence.  There was not 
evidence of full-fledged post-traumatic stress disorder."  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Simply put the 
veteran has made assertions of a few non-combat stressors.  
The RO has been unable to verify these stressors.  The 
veteran has not submitted any credible supporting evidence 
that the claimed in-service stressors occurred.  Therefore 
the veteran has not satisfied the requirements of 38 C.F.R. 
§ 3.304(f) (2002) to establish service connection for PTSD.  
Furthermore, the most recent medical of record reveals that 
the veteran does not currently have PTSD.  The Court has held 
that in a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for headaches and a heart disorder, 
claimed as residuals of exposure to fluorocarbons during 
service, is denied.  

Service connection for a lung disorder, claimed as residuals 
of exposure to fluorocarbons and or asbestos during service, 
is denied.  

Service connection for post traumatic stress disorder is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

